IN THE COURT OF APPEALS OF IOWA

                                     No. 22-1729
                               Filed December 7, 2022


IN THE INTEREST OF A.J.,
Minor Child,

J.J., Father,
       Appellant.
________________________________________________________________

          Appeal from the Iowa District Court for Story County, Stephen A. Owen,

District Associate Judge.



          A father appeals the termination of his parental rights to his child.

AFFIRMED.



          Shannon M. Leighty of Assistant Public Defender, Nevada, for appellant

father.

          Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

          Nicole S. Facio, Ames, attorney and guardian ad litem for minor child.



          Considered by Tabor, P.J., and Schumacher and Chicchelly, JJ.
                                           2


CHICCHELLY, Judge.

         A father appeals the order terminating his parental rights to his child.1 He

challenges the grounds for termination and the finding that termination is in the

child’s best interests. He also argues that termination will harm the child based on

the closeness of the parent-child relationship. Because clear and convincing

evidence supports termination under Iowa Code section 232.116(1)(h) (2022) and

termination is in the child’s best interests, we affirm.

         The child was born in 2019. Two years later, the juvenile court adjudicated

the child in need of assistance (CINA) based on drug use and domestic violence

in the home. The child has remained in the same foster home since his removal

in May 2021.

         At the start of the case, the father performed well. By October 2021, he was

allowed overnight visits with the child. Although the statutory time requirements to

terminate the father’s parental rights were met by November 2021, the juvenile

court granted him six more months to have the child returned to his custody.

         After the extension, the father’s progress halted. His visits returned to

supervised after the father tested positive for methamphetamine in November

2021. The father kept using methamphetamine until he began serving a sixty-day

jail sentence in September 2022, two weeks before the termination hearing. The

father admitted his position had worsened since the juvenile court granted him

additional time.




1   The order also terminated the mother’s parental rights, but she does not appeal.
                                         3


       The juvenile court terminated the father’s parental rights under Iowa Code

section 232.116(1)(e), (h), and (l). We may affirm if there is sufficient evidence

supporting one of those grounds. See In re A.B., 815 N.W.2d 764, 774 (Iowa

2012). We focus our analysis on section 232.116(1)(h).

       The father challenges the evidence showing the child could not be returned

to his custody at the time of the termination hearing without facing the risk of harm

sufficient for a CINA adjudication. See Iowa Code § 232.116(1)(h)(4); In re D.W.,

791 N.W.2d 703, 707 (Iowa 2010). The father concedes that he was incarcerated

at the time of the termination hearing, but claims that the child could be returned

to his custody “in less than six months.” Essentially, the father is again asking for

more time. See Iowa Code § 232.104(2)(b) (stating the court can continue the

child’s placement for six months if doing so will eliminate the need for the child’s

removal). Before the court can grant more time, it must “enumerate the specific

factors, conditions, or expected behavioral changes which comprise the basis for

the determination that the need for removal of the child from the child’s home will

no longer exist at the end of the additional six-month period.”          Iowa Code

§ 232.104(2)(b).

       In support of his argument, the father claims that his sentence would be

finished in six and one-half weeks, at which time his full-time job and apartment

will be “waiting for him.” He points out that he will have sixty days of sobriety due

to his incarceration. But his argument is undercut by his past performance. See

In re A.A.G., 708 N.W.2d 85, 92 (Iowa Ct. App. 2005) (“Case history records are

entitled to much probative force when a parent’s record is being examined.”). The

juvenile court already granted the father one extension of time based on the
                                          4


progress he made at the start of the CINA proceedings. That progress then

deteriorated.   In the ten months since, nothing has changed for the better.

Considering the father’s six-year struggle with substance abuse and his three

unsuccessful attempts at treatment during these proceedings, there is no basis for

finding six more months will make a difference.

       Because the grounds for termination under section 232.116(1)(h) are met,

we turn to the child’s best interests. In determining best interests, we use the

framework described in section 232.116(2). See In re A.H.B., 791 N.W.2d 687,

690–91 (Iowa 2010). That provision requires that we “give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2). The “defining elements” of the best-

interests analysis are the child’s safety and “need for a permanent home.” In re

H.S., 805 N.W.2d 737, 748 (Iowa 2011) (citation omitted).

       The clear evidence shows the father cannot fill the role of parent at any point

soon. The supreme court has made clear that “we cannot deprive a child of

permanency after the State has proved a ground for termination under section

232.116(1) by hoping someday a parent will learn to be a parent and be able to

provide a stable home for the child.” In re A.M., 843 N.W.2d 100, 112 (Iowa 2014)

(citation omitted).   Rather, once the time limits set forth by the legislature in

section 232.116(1) have run, we view termination proceedings “with a sense of

urgency.” In re C.B., 611 N.W.2d 489, 494–95 (Iowa 2000). While the father

squandered the extra time the juvenile court gave him, the foster parents have
                                           5


provided the child with a safe, stable home since May 2021. They are prepared to

adopt the child, which is in the child’s best interests.

       Finally, the father seeks to avoid termination by arguing it will be

“detrimental to the child at the time due to the closeness of the parent-child

relationship.”   Iowa Code § 232.116(3)(c) (providing that the court “need not

terminate the relationship between the parent and child” under this circumstance).

Although the child shares some bond with the father, “the existence of a bond is

not enough.” In re A.B., 956 N.W.2d 162, 169 (Iowa 2021). The father fails to

show that terminating the parent-child bond will be more detrimental to the child

than not. See In re W.M., 957 N.W.2d 305, 315 (Iowa 2021). The evidence instead

shows the child views his foster parents as his primary caregivers and is “very

integrated into that home and comfortable.” Because section 232.116(3)(c) does

not apply, we affirm the order terminating the father’s parental rights.

       AFFIRMED.